Title: Thomas Jefferson to William Davenport, 2 February 1819
From: Jefferson, Thomas
To: Davenport, William


          
            Sir
            Monticello
Feb. 2. 19.
          
          I some time ago forwarded a telescope to Doctor Robert Patterson with a request to put it into good hands to be repaired. he informs me he delivered it to you, and that the price for repairing it for land observations (which will be sufficient) will be 10. Dollars. I now inclose you a 10.D. bill of the US. bank at Richmond, the only kind of the US. denomination I could procure. you will have seen that the only method of advancing or withdrawing the movable tube was by hand. this being inconvenient a workman, not very dexterous, undertook to make it moveable by tooth & pinion wheels, in which he failed entirely. should this be now practicable I should greatly prefer it and would remit in the same way any additional charge it may incur. when done, I will pray you to have it put into an outer box, and forwarded by some of the vessels bound from Richmond Philadelphia to Richmond, addressed to me to the care of Capt Bernard Peyton, commission mercht there, who will pay the master of the vessel his charges. there is never a week that vessels are not coming from Phila to Richmd & particularly in the coal trade. accept my assurances of respect.
          Th: Jefferson
        